DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 17/127987 (“987 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is December 18, 2020. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
The instant application is a reissue application of US Patent 10,159,797 (“797 Patent”). The ‘797 Patent issued from application 15/315,414, which is entitled “LOGGING DEVICE FOR DRUG DELIVERY DEVICE.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner’s independent review of the ‘797 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘797 Patent.  Also based upon the Examiner’s independent review of the ‘797 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations. 

II. STATUS OF CLAIMS
The ‘797 Patent issued with claims 1-14 (“Patented Claims”).  The Amendment of 12/18/2020, adds claims 15-17.  As of the date of this Office Action, the status of the claims is:
a. Claims 1-17 (“Pending Claims”).
b. Claims 1-17 are examined (“Examined Claims”)

III. AMENDMENT OF 12/18/2020
The preliminary amendment to the claims filed with the current application on 12/18/2020 has been considered and entered.  However, the specification amendment is improper.  See 37 CFR 1.173(b).  In reissue, one cannot replace a paragraph wholly.  Rather, the amendment must show the edits on the old paragraph with deletions and insertions.  A new specification amendment is required.  

IV. CONTINUING DATA AND PRIORITY
The ‘797 patent is a national stage entry of PCT/EP2015/062499, filed June 4, 2015, which claims priority under European Application 14171456.8, filed June 6, 2014.  As such, the earliest possible effective filing date of the claims is June 6, 2014.  Because the effective filing date of the instant application is after March 16, 2013, the AIA  First Inventor to File (‘AIA -FITF”) provisions of 35 USC 112 and 102 apply to this application.  
In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

V. REISSUE DECLARATION
The reissue declaration filed 12/18/2020 is defective.  Specifically, a broadening reissue must identify the language in an original patent claim that renders the claim too narrow.  MPEP 1414.II.  The current declaration only identifies language in a new claim that is broader.  Applicant must submit a corrected declaration identifying specific language in the patented claims that rendered the claims too narrow.  Furthermore, stating that claim 17 is directed to an overlooked aspect does not explain how claim 17 has been broadened.    
Claims 1-17 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
	Applicant has established an intent to broaden the claims within 2 years of the issue date of the ‘797 patent.  

VI. ALLOWABLE SUBJECT MATTER
Claims  1-17 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 251, set forth in this Office action.
Claims 1-17 define over the art in that none of the art teaches that the display is turned on to display a warning message when the switch is operated from the on-state to the off-state AND when the sensor has been turned off automatically, where the warning message indicates that the expelled dose may not have been captured.  
	The closest art is US Patent 9,789,254 to McLoughlin et al, which discusses in column 25, line 48 - column 26, line 16, a timer on a drug delivery device which starts upon removal of the removable cap.  When the timer reaches a predetermined count, a stop command is issued to the device, to prevent delivery of an expired dose.  However, Mcloughlin does not have a dose sensor, and therefore does not have a mechanism for automatically turning the sensor off.  As such, the claims define over Mcloughlin.  
	WO 2013/050535, cited by Applicant, has a timer that sounds a warning if the cap has been left off for a time longer than needed to administer a dose of the drug, but not if the sensor been automatically shut off and switch is switched off.  

VII. PRIOR ART
Patients Pending WO 2012/001493 has a drug delivery device with a timer to indicate the time since the last does has been delivered.  

Murakami et al 2015/0328404 has a drug delivery device where when a timer expires, the drug is considered to be expired.  


VIII. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
CONFEREES:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992